Order unanimously affirmed without costs. Memorandum: In opposition to the petition of condemnor Town of Farmington for an order authorizing the filing of an acquisition map with respect to real property to be condemned and the vesting of title pursuant to EDPL 402, the condemnee served an answer objecting to the condemnor’s determination and findings. The condemnee asserted that the taking was excessive and that it was not for a public use, benefit or purpose. Those objections were not raised in a petition seeking judicial review in this court pursuant to EDPL 207. Under the EDPL, persons aggrieved by a condemnor’s determination and findings must seek judicial review in the appropriate Appellate Division within 30 days of the completion of the condemnor’s publication thereof (see, EDPL 207 [A]). This court has exclusive original jurisdiction to hear and determine a condemnee’s objections (EDPL 207 [B]; 208). The condemnee "may not circumvent the command of the statute with respect to the procedures governing judicial review by raising his objections within the context of an EDPL article 4 vesting proceeding before Special Term” (Matter of Incorporated Vil. of Patchogue v Simon, 112 AD2d 374, 375, Iv denied 66 NY2d 605; see also, Metropolitan Transp. Auth. v Pinelawn Cemetery, 135 AD2d 686, 688). (Appeal from order of Supreme Court, Ontario County, Reed, J. — condemnation.) Present — Callahan, J. P., Denman, Boomer, Balio and Davis, JJ.